Stark App. No. 2006CA00216, 2007-Ohio-4584. This cause is pending before the court as a discretionary appeal. It appears from the records of the court that Leticia V. Banez has not filed a memorandum in response and in support of her cross-appeal, due November 19, 2007, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
It is ordered by the court that the cross-appeal is dismissed sua sponte. The appeal of Ramon V. Banez remains pending.